Title: To James Madison from James Monroe, 31 August 1803
From: Monroe, James
To: Madison, James



No. 14
Sir,
London August 31 1803.
I was presented by Lord Hawkesbury to the King, on Wednesday the 17 instant, who recieved me with attention. The audience, according to usage was private, no other person being present. I endeavored in a short address which the occasion invites, is always expected & I believe made, to do justice to the amicable policy of our Government towards Great Britain. I informed his Majesty that I was instructed, when I should have the honor of being presented to him, to express in strong terms the desire of the President to maintain the best understanding between the two Nations, & his intention to cultivate it by a conduct the most just, fair & honorable on his part. I adverted to the motives of interest that are felt and acknowledged in favor of that policy by the United States, which I observed we presumed & hoped were reciprocal, and added that I was happy to be the organ of sentiments which it would be the object of my conduct to exemplify. His Majesty replied that nothing was more reasonable than what I had said: that since our revolution he had taken an interest in our welfare & wished our prosperity: that the motives to a sincere & constant friendship were many & strong such as having the same origin, speaking the same language, great commercial intercourse &c. The sequel of his conversation which was generally on American Affairs was in the same spirit of conciliation. The reception appeared to be intended as a favorable one, & I did not fail to shew that I was not insensible of it. As soon as an opportunity offered I presented him my letter of credence & retired.
In the early part of the day I had some conversation with Lord Hawkesbury on the subject of our late treaty with France, which he asked me what were the limits of Louisiana. I spoke of its western and southren limits as being undefined, otherwise than as bounding on Mexico, but observed that we were of opinion that it extended eastward to the river Perdigo, or to the antient limit of East Florida, & comprized of course West Florida. He seemed to be struck with the remark, but not in a manner to excite a belief that he wished it to be otherwise, for he immediately added that East Florida would soon become ours also. I told him we hoped & expected that it would. I thought it proper to express Myself frankly to him on this subject, since a Knowledge of our views might dispose this got. not to interfere with them: tho indeed I have no reason to suppose that it contemplates any measure in that quarter having such a tendency. I do not think that Great Britain is desirous of adding to her possessions on the American continent: I am satisfied she will not attempt it at the expense of a collision with us. The aggrandizement of France there was calculated to excite her jealousy, from many considerations which are not applicable to us. On that account our acquisition of Louisiana must have been satisfactory to her. It is probable however that she had fostered the expectation that it would not have been so easily acquired but have become in the pursuit a cause of serious contestation with France from which she might have derived some advantage in the present juncture. If such a hope was entertained, its disappointment may have drawn after it some degree of Mortification, tho’ none of resentment towards us, since we gave her no cause for it. Our got. pursued its object with our own means in an open, direct & manly manner with the power interested, & succeeded. It made to Great Britain no deceptive overtures no false professions & has therefore nothing wherewith to reproach itself in the transaction nor can she reproach it with any thing. Under such circumstances her govt. must in candour admit the delicate propriety of our conduct towards her while I am persuaded it finds in the result a sufficient Motive to applaud the Wisdom of the Measures which produced it.
In consequence of a late application from Mr Marbois I have executed an act of guarantee in favor of Hope & Co. for 10 Millions of livres, on which if Mr. Livingston joins in it, the French Government will be able to command that sum of that Company on account of the stock to be created under our treaty with France. It was understood in the commencement of the Negotiation by Mr. Marbois, and in every subsequent stage, that I would (so far as depended on me) give such a guarantee if it should be desired by his government, which idea was again suggested on the 7 of June as you were apprized in my letter of ⟨8 June.⟩ It was therefore impossible for me to refuse it on the late application, especially as I could see no objection to it, of such weight as to counterbalance the arguments in its favor. I consider the measure, if carried into effect in the manner proposed, as making perfectly secure the Cession of Louisiana to the United States. This Got. cannot object to it on principle if it was disposed so to do. But I cannot concieve that it is so disposed. The strong manner in which it expressed its approbation of the cession to Mr. King in referrence to G. Britain proves the contrary, & it is fair to infer that it must also approve whatever is done within the scope of the treaty to confirm & secure its execution on the part of France. By Mr. Livingstons letter to me it appears that he has shewn a disposition to throw the whole responsibility of this act on me, from which I am not inclined to shrink so far as it is properly attributable to me; tho’ in my answer I took occasion to intimate that I did not fully accede to his doctrine. I have transmitted to him the instrument with my signiture which if executed by him will be effectual to the object intended by it.
Had it not been for the incident communicated in our joint letter of June 7th. this measure would most probably have been avoided, for had there not been a new motive the intervention of the war would have furnished an excuse for declining it. That incident shewed clearly to Mr. L. & myself that the object was insecure, & that any of the ordinary casualties to which public events, indeed all human affairs, are subject might jeopardize an interest of the first importance to our Country, on which so much anxiety had been felt, so much exertion bestowed: at a time too when it was thought to be completely attained. I own I felt strongly the force of that danger & was desirous to avert it, at the hazard of any responsibility to myself; for it is to be observed that this act is not the act of our got. which is of course not responsible for it; but strictly my own unless Mr. Livingston is willing to participate in it. If the treaty is not ratified in time that ⟨casualty?⟩ will be guarded against, if it is the French Got. will command on rather better terms than it might otherwise do, a small portion of the consideration given for the territory, a month or two sooner than it would in the ordinary Cour⟨se.⟩ In neither case will it cost the United States a single cent. It is only in the event of a total rejection of the treaty & the failure for the present of all amicable compromise that the guarantee can become a charge to the United States. Even in that case, which I deem quite an improbable one, it is to be presumed that the lien which such a payment would give us on the territory, by excluding the pretensions of other powers & weakening those of France would be worth what it costs us. On a full view of all the circumstances I think the measure a sound one. Be that however as it may I have adopted it under the calm influence of my judgement, with the best intentions to the interest of my country & am perfectly willing to take the responsibility of it.
In a permanent view I consider this event of vast importance to great Britain since it may open to her manufactures & shipping, at our own expence, all the ports of the Mississipi: Since it removes France from a command of the Gulph of Mexico & perhaps of all the adjacent islands, she ought therefore & I presume does in that view rejoice at this event & at whatever gives stability to it.
If this affair is happily concluded it will I trust go far to terminate our political connexions with Europe by placing us beyond the reach of her powers. It secures to us every thing which is essential to the sovereignty of our Country to the peace prosperity & happiness of our people. We shall I think cease to be, from that moment, in a great measure, the object of intrigue or solicitude to any of them. The accommodation shewn us by France, by that event, on a calm appeal to the interest & wisdom of her councils, under the guidance of a chief who is certainly not wanting in political firmness, is a strong proof of the idea entertained by that nation of the growing importance of the U States. It is to be hoped & presumed that other powers will profit by the example & leave us to the undisturbed enjoyment of those blessings which we so highly merit. The period therefore may not be remote when our pacific system will be placed on a solid and secure basis; when that strict & impartial justice & respect for their rights which we observe in our intercourse with other nations will be reciprocated to us by them all. This happy state of things is certainly within the reach of the United States & I trust that they will not fail to Attain it. I am with great respect & esteem yr. very humble servt.
Jas. Monroe
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 12); enclosures (DLC). RC in a clerk’s hand, signed by Monroe; marked “Duplicate”; docketed by Wagner as received 3 Nov. For enclosures, see nn. 1, 4, and 5.




   
   Monroe enclosed a copy of Barbé-Marbois’s letter of 11 Thermidor an XI (30 July 1803) (2 pp.; in French) requesting the guaranteed sum. Monroe also enclosed his reply, 20 Aug. 1803 (2 pp.), explaining that he had executed his part of the document and forwarded it to Livingston for his action. Two copies of this last letter, partially encoded, are filed in the Madison Papers at the Library of Congress.



   
   Monroe to JM, 8 June 1803 (second letter).



   
   Livingston wrote to Monroe on 30 July 1803 and noted that despite his personal views regarding the guarantee, he had not discouraged Barbé-Marbois but rather informed him that their joint instructions were such that “one could act in the absence of the other” (DLC: Monroe Papers).



   
   Monroe enclosed his letter to Livingston, 20 Aug. 1803 (7 pp.; DLC), which pointed out to the latter that as their appointment was a joint one, both would have to execute the guarantee of funds promised to the French government. Monroe further argued that the guarantee was a provident measure that would bind France to the treaty even if the U.S. was not able to carry out all the terms exactly as called for within the time allowed.



   
   Monroe enclosed a copy of the instrument of guarantee in this letter (DNA: RG 59, DD, Great Britain, vol. 12; 1 p.; marked “(Duplicate)”; docketed by Wagner); he also enclosed a copy in his letter to Livingston of 20 Aug. 1803 (see n. 4, above).


